Citation Nr: 9911154	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-06 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for neurological 
damage of the seventh cranial nerve based on VA treatment in 
May-June 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from June 1968 to May 1971.   

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1998 on appeal from a rating decision of the 
Salt Lake City, Utah Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1998, the Board remanded the 
appellant's claim to the RO for further development of the 
record.

Following completion of the requested development, the 
appellant's claim was returned to the Board on March 29, 
1999.  Contemporaneously, the appellant submitted additional 
evidence and argument to the Board.  Through his 
representative, the appellant has advised the Board that he 
did not waive consideration of the additional evidence by the 
RO pursuant to 38 C.F.R. § 20.1304(c) (1998).  Accordingly, 
this matter must again be remanded to the RO for 
readjudication and for consideration of the additional 
evidence.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

As noted, this matter is being remanded for consideration of 
the additional evidence as proffered by the appellant.  
However, the Board notes that in its July 1998 remand, it 
directed that the RO ascertain if the appellant's treatment 
at the University of Utah Medical Center (UUMC) was obtained 
pursuant to a sharing agreement under 38 U.S.C.A. § 8153.  

In part, if the RO determined that a sharing agreement was 
not operative, it was to clearly set forth the circumstances 
surrounding the appellant's treatment at the UUMC, to include 
an explanation of any relationship between his UUMC treatment 
and VA.  (See remand of July 17, 1998, page 2, paragraph 2.).

Besides receiving records of the appellant's medical 
treatment, in response to this central inquiry, the RO 
obtained two letters from the VA Medical Center, (VAMC), Salt 
Lake City, Utah.  In his September 1998 letter, the Chief of 
Staff noted that it had been confirmed that the appellant 
"was sent" by his VA physician to the UUMC for an 
embolization.  In a follow-up letter dated in February 1999, 
J.R.F., apparently the Medical Center Director or a member of 
the Director's Staff, noted that the appellant's treatment 
was not rendered under a sharing agreement, but that the 
appellant's physician "did send" the appellant to UUMC for 
an embolization.  The letter further relates that "the 
problem of the treatment falling under 38 U.S.C.A § 8153 
"began here," and because the VA physician did not have the 
procedure preapproved, the VAMC was not responsible to pay 
for the service, and in fact did not pay for it.

The Board is cognizant that medical care givers are primarily 
and rightfully concerned with the treatment of the patients 
under their responsibility.  However, it is well-settled law 
that in rendering its decisions, the Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56-
57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

Additionally, the Board is obligated by law to ensure that 
the RO complies with its directives, as well as those of the 
Court.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

With this background, the Board must regretfully again 
request the assistance of the staff at the VAMC in order to 
ensure that the RO and the Board can adequately perform a 
comprehensive and correct review of this claim in accordance 
with the Court's rulings.  The Board emphasizes that it has 
not formed an opinion as to the merits of this claim.  
However, the Board is of the opinion that further clarifying 
information is necessary as to the facts and circumstances of 
the appellant's medical care afforded by the UUMC after he 
was "sent" there by a VA physician.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the Office of 
the VAMC Director and/or Chief of Staff, 
and request responses to the following 
inquiries, as well as any other pertinent 
information as to the circumstances for 
the appellant's referral to the UUMC in 
May 1996:

a.  Was the veteran "sent" to the 
UUMC facility because he had been 
previously scheduled for the 
embolization at that facility?   

b.  Was the embolization determined 
to be necessary to the course of the 
appellant's care by VA medical care 
personnel or by non-VA medical care 
providers?  

c.  Was the veteran referred to the 
UUMC because VA facilities, 
personnel, or other resources were 
not available to perform the 
embolism, or because the UUMC 
resources or facilities were more 
readily available than VA 
facilities?

d.  What, if any, coordination was 
made between the UUMC and VA 
facilities in the arrangements for 
the embolism?

e.  Are there any operative 
memoranda of understanding or 
similar agreements between the UUMC 
and VA for the exchange of medical 
resources?

2.  Following the obtaining of the 
information as requested above, the RO 
should readjudicate the appellant's 
claim, with consideration of the evidence 
proffered by the appellant in March 1999.  
If evidence has been obtained to alter 
the RO's findings as to the existence of 
any agreement between the UUMC and VA as 
to the appellant's treatment, the 
question of additional disability must be 
addressed.

The claims file and the associated 
private and VA medical records and 
folders must be made available to and 
reviewed by an appropriate specialist 
prior and pursuant to conduction and 
completion of any examination of the 
appellant arranged by the RO.

The purpose of the examination would be 
to ascertain the nature and extent of any 
additional disability demonstrated 
following the UUMC treatment on May 28, 
1996.  After examining the appellant, the 
physician should express opinions in 
response to the following questions: (a) 
Was there additional disability 
demonstrated following the May 28, 1996 
procedures performed at UUMC and, if so, 
was such additional disability due to the 
treatment or due to the natural progress 
of the condition? 
(b) Does the appellant currently have 
additional disability attributable to the 
May 1996 UUMC procedures?

In rendering the opinions, the physician 
should take into account the appellant's 
contentions concerning his difficulties 
following the May 1996 procedures.  The 
examiner should provide a complete 
rationale for any opinion expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development is completed in 
full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO's readjudication 
of the claim should be confined to 
whether or not the treatment in question 
caused any additional disability pursuant 
to § 1151 without regard to fault or 
accident and with consideration of Allen 
v. Brown, 7 Vet. App. 439 (1995), if 
applicable.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.

The appellant will be free to submit additional evidence and 
argument on the remanded claim.  Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


